Citation Nr: 1546344	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a traumatic brain injury (TBI).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine.  

5.  Entitlement to initial rating greater than 10 percent for sciatic nerve left lower extremity radiculopathy.

6.  Entitlement to initial rating greater than 10 percent for femoral nerve left lower extremity radiculopathy.

7.  Entitlement to an effective date earlier than April 4, 2013, for the assignment of a 20 percent disability rating for degenerative disc disease of the lumbar spine.  

8.  Entitlement to an effective date earlier than April 4, 2013, for the grant of service connection for sciatic nerve left lower extremity radiculopathy.

9.  Entitlement to an effective date earlier than April 4, 2013, for the grant of service connection for femoral nerve left lower extremity radiculopathy.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

  
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1943 to March 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2013, May 2014, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying merits of the claim for service connection for a TBI and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO previously considered and denied a claim for service connection for residuals of a "brain tumor."  

2.  The Veteran was notified of the July 2008 rating decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of this decision. 

3.  The evidence received since the July 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a TBI and raises a reasonable possibility of substantiating the claim.   

4.  The Veteran has Level II hearing loss in the right ear and Level I hearing loss in the left ear

5.  The Veteran's service-connected PTSD has been manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.  He does not have occupational and social impairment, with deficiencies in most areas.

6.  The Veteran's degenerative disc disease of the lumbar spine is not productive of unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, favorable ankylosis of the entire thoracolumbar spine, forward flexion of 30 degrees or less, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period.  

7.  The Veteran has mild radiculopathy in the left lower extremity sciatic nerve that is associated with his service-connected degenerative disc disease of the lumbar spine.  

8.  The Veteran has mild radiculopathy in the left lower extremity femoral nerve that is associated with his service-connected degenerative disc disease of the lumbar spine.  

9.  The date entitlement arose for the award of a 20 percent rating for degenerative disc disease of the lumbar spine, April 4, 2013, is later than the date of receipt of the original claim for service connection for the lumbar spine, August 29, 2007.   

10.  The date entitlement arose for sciatic nerve left lower extremity radiculopathy, January 13, 2011, is later than the date of claim for service connection, August 29, 2007.

11.  The date entitlement arose for femoral nerve left lower extremity radiculopathy, January 13, 2011, is later than the date of claim for service connection, August 29, 2007.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied service connection for residuals of a "brain tumor," is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 2008 rating decision is new and material, and the claim for service connection for a TBI is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2014).

4.  The criteria are not met for an increased rating greater than 50 percent for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).  

5.  The criteria are not met for an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

6.  The criteria are not met for an initial rating greater than 10 percent for sciatic nerve left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2014).  

7.  The criteria are not met for an initial rating greater than 10 percent for femoral nerve left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8626 (2014).  

8.  The criteria for an effective date earlier than April 4, 2013, for the assignment of a 20 percent rating for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.156(b), 3.159, 3.160(c), 3.400, 4.71a, Diagnostic Code 5243 (2014).

9.  The criteria are met for an earlier effective date of January 13, 2011, for the grant of service connection for sciatic nerve left lower extremity radiculopathy.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.160(c), 3.400 (2014).

10.  The criteria are met for an earlier effective date of January 13, 2011, for the grant of service connection for femoral nerve left lower extremity radiculopathy.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

At the outset, the Board notes that the new and material evidence claim is being reopened.  Thus, any notice or assistance errors would not be prejudicial for that particular claim.  Nevertheless, the Board will address the provisions of the VCAA, as it applies to the increased evaluation claims and earlier effective date claims that are adjudicated herein.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The duty to notify for the increased rating issues in this case was satisfied by a letter sent to the Veteran in April 2013.  Moreover, the increased rating issues were last adjudicated by the RO in an October 2014 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The April 2013 VCAA notice letter advised the Veteran of the evidence needed to substantiate the claims, informed him of the division of responsibilities in obtaining such evidence, and explained how disability ratings and effective are determined.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The effective date issues on appeal arise from disagreement with the effective date assigned upon the grant of service connection for radiculopathy of the left lower extremity in September 2013 and October 2014 rating decisions and from disagreement with the effective date assigned upon the grant of an increased rating for degenerative disc disease of the lumbar spine in a September 2013 rating decision.  The courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's VA treatment records, VA examinations, VA Vet Center records, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his attorney, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the claims being decided herein.  

VA psychological examinations regarding PTSD, VA audiology examinations, and VA orthopedic examinations for the Veteran's lumbar spine were provided in January 2011, April 2013, and May 2013.  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination and fully address the rating criteria that are relevant to rating the disabilities in this case.  The record is adequate, and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA records, private medical records, and the Veteran's lay statements do not reveal additional worsening since the most recent 2013 VA examinations.  In addition, the Veteran has not requested a new VA examination for any disability on appeal.  Therefore, an additional VA examination to rate the severity of his disabilities on appeal is not warranted.  

Moreover, the Board specifically finds that the May 2013 VA audiology examination is adequate, because the examiner provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  In this case, the May 2013 VA examiner addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the discussion of functional loss.  

Moreover, as discussed below, the resolution of the earlier effective date issues turns primarily on when the Veteran first filed his claim for service connection for degenerative disc disease and radiculopathy.  Thus, a VA examination and opinion are not needed to fairly decide these claims for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

With regard to missing service treatment records, in this case, the Veteran's service treatment records and service personnel records appear to have been destroyed in the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  In cases where service treatments are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

In the present case, VA has met its heightened duty to assist the Veteran with the development of evidence in support of his claims.  Specifically, the RO has made extensive efforts to locate any missing service treatment records.  Nevertheless, VA received negative responses in December 2007 and November 2008 from the National Personnel Records Center (NPRC) and other potential locations, for any service treatments records.  The RO also sent the Veteran a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, in an effort to locate alternate service records.  In a January 2008 Formal Finding Memorandum, the RO detailed its extensive efforts as listed above.  The RO indicated that all procedures to obtain the Veteran's complete service treatment records were correctly followed and that all efforts had been exhausted; therefore, any further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Thus, the Board finds no basis for further pursuit of any missing service treatment records, as such efforts would be futile at this juncture.  Moreover, there is no indication from the Veteran or his attorney that any missing service records from the 1940s would be relevant to the increased rating or earlier effective date issues being addressed in the present decision.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating or earlier effective date issues on appeal.  



II.  New and Material Evidence 

In a July 2008 rating decision, the RO denied a claim for service connection for residuals of a brain tumor because there was no probative evidence that the disorder was incurred during a period of active duty.  The Veteran was notified of the rating decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the July 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  

The Veteran filed his current application to reopen his claim in December 2013.  During the present appeal, the RO considered whether there was new and material evidence to reopen the claim.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen this issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  In Shade, the Court held that new evidence would raise a reasonable possibility of substantiating the claim, if when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Subsequent to the final July 2008 rating decision, the Veteran has provided detailed lay statements regarding his claim that a TBI was incurred in service.  See February 2013, April 2013, and December 2013 lay statements from Veteran.  The Veteran has indicated that he served in the artillery and alleged that he sustained brain damage during service due to pressure on his head, in addition to an in-service concussion, requiring surgery post-service in 2006.  These details were not in the record at the time of the prior final July 2008 rating decision.  Assuming the credibility of the Veteran's lay statements for purposes of reopening, the Board finds that this additional evidence relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.


A.  Bilateral Hearing Loss

The Veteran filed an increased rating claim for his service-connected bilateral hearing loss disability in April 2013.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his bilateral hearing loss disability has been more severe than at others, and rate it accordingly.  

The Veteran's bilateral hearing loss is currently assigned a noncompensable (0 percent) evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his bilateral hearing loss.  

The Veteran was afforded a VA audiology examination in May 2013.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
25
30
50
LEFT
30
50
50
65

The pure tone threshold average was 32 decibels in the right ear and 49 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 92 percent in the left ear.    

These audiometric findings equate to Level II hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation is warranted bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86.  However, the Veteran has not had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Therefore, a higher evaluation cannot be granted for an exceptional pattern of hearing.

The Board has also considered the Veteran's lay assertions regarding his hearing loss and its impact on his daily life.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  


B.  PTSD

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in June 2015, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.   

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran's service-connected PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from August 26, 2008.  The Veteran filed an increased rating claim for his service-connected PTSD disability in April 2013.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his PTSD has been more severe than at others, and rate it accordingly.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a higher 70 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, required for the 70 percent rating.  38 C.F.R. § 4.130.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).    

In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran and his attorney; VA treatment records dated from 2003 to 2014; a VA psychological examination dated in April 2013; Vet Center records, and private medical records.

In particular, the following evidence of record supports a 50 percent rating for PTSD:

None of the Vet Center records demonstrate a level of social or work impairment indicative of a 70 percent rating.  For example, at the Vet Center intake in May 2008, the Veteran reported that he had "occasional" intrusive thoughts related to his military experiences.   He stated that he lacked an ability to feel emotion.  He wept and was unable to answer certain questions about his trauma.  The examiner reported that his appearance was neat, his speech was appropriate, and he was oriented to person, place and time.  The examiner stated that his memory function was normal, his affect was appropriate, and his judgement was fair.  The examiner found no evidence of a thought disorder, such as delusions, disorganized thinking, or hallucinations.  The Veteran reported that he does have sleep disturbance in the form of bad dreams and night sweats, but he denied suicidal or homicidal ideation.  

A progress note from the Vet Center dated in January 2011 showed that the Veteran continued to have symptoms of anxiety, depression, irritability, and avoidance behaviors such as emotional numbing and isolation.  

The April 2013 VA psychological examiner noted a GAF score of 54, indicative of only moderate impairment.  Although the VA examiner's use of this score is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

Moreover, the April 2013 VA psychological examination noted the Veteran reported having "several good friends."  He retired in 1984 as a dispatcher.  Since his last examination, his symptoms had increased in frequency and severity such as sadness, feeling "emotional," insomnia, started response, and intrusive trauma thoughts. He was sometimes bothered by thoughts of World War II when he went for a walk.  The Veteran has received treatment at the nearby Vet Center for his psychiatric problems for the past eight years.  The Veteran exhibited PTSD symptoms such as recurrent distressing dreams, a sense of reliving traumatic experiences, avoidance, diminished interest, irritability, outbursts of anger, exaggerated start response, and difficulty concentrating.  He had anxiety, panic attacks that occur weekly or less often, mild memory loss, difficulty in understanding complex commands, and disturbances in motivation and mood.  It was noted that he is capable of managing his financial affairs, and he was oriented to time and place.  There was no evidence of suicide ideation, obsessive rituals, violence, obscure speech, or disorientation.  Significantly, the VA examiner concluded the Veteran had occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent rating under the rating criteria.  

The Board does note that the April 2013 VA examiner provided an addendum opinion regarding employability; however, for reasons discussed below, the Board will not consider that opinion in deciding the claim for an increased evaluation for PTSD.  Rather, the symptoms and impairment resulting from PTSD were reported in the April 2013 VA examination report and are sufficient to adjudicate the claim, as they address the pertinent rating criteria and the claim for TDIU is not be being adjudicated at this time.

A July 2014 VA primary care note on Virtual VA presented the results of a depression screen.  Notably, the Veteran received a score of zero, which is a negative screen for depression.  The Veteran denied having little interest or pleasure in doing things.  He denied feeling down, depressed, or hopeless.  

The above facts do not support the frequency, severity, and duration of symptoms necessary for a 70 percent rating.  Consideration of these symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 50 percent rating, throughout the entire appeal period.  See 38 C.F.R. § 4.130.  

In one instance, the Board acknowledges the April 2013 VA examiner noted "difficulty in adapting to stressful circumstances, including work or a worklike setting."  In any event, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, due to these symptoms.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  In particular, the Veteran had a long work history until he retired in the mid-1980s due to age and duration of work.  He has several good friends.  Thus, he can still maintain relationships, albeit with limitations.  In addition, the April 2013 VA examiner concluded the Veteran had occupational and social impairment with reduced reliability and productivity, indicative of a 50 rating under the rating criteria.  Moreover, the Board notes that the 50 percent evaluation encompasses difficulty in establishing and maintaining effective work and social relationships, which the Veteran has.   

Accordingly, the Board concludes that an increased evaluation in excess of 50 percent is not warranted for the Veteran's PTSD disability.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has also determined that there is no basis to stage the Veteran's 50 percent rating for his service-connected PTSD disability.  





C.   Lumbar Spine 

The Veteran's degenerative disc disease of the lumbar spine is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome).  

The Veteran filed an increased rating claim for his service-connected lumbar spine disability in April 2013.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his lumbar spine disability has been more severe than at others, and rate it accordingly. 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

In addition, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id., Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating in excess of 20 percent for his service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.7.

The Veteran has not been shown to have forward flexion of the thoracolumbar spine to 30 degrees or less. In fact, an April 2013 VA examination found him to have 70 degrees of lumbar flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 15 degrees of right and left rotation, all with consideration of pain and three repetitive motions.  

Moreover, the Veteran has not been shown to have favorable ankylosis of the entire thoracolumbar spine. Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's lumbar spine is not fixated or immobile.  While the noted ranges of motion were limited by pain throughout the appeal period, these findings are consistent with and fully contemplated by the 20 percent rating currently assigned.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board has considered the lay evidence from the Veteran when considering functional loss.  Nevertheless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 20 percent rating assigned.  In fact, even with pain, the Veteran still had forward flexion to 70 degrees at the April 2013 VA examination.  He was also able to perform repetitive-use testing after which he still had 65 degrees of forward flexion.  Thus, despite having pain and other factors such as fatigability, the disability does not more nearly approximate the criteria for a 40 percent evaluation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In addition, there is no indication that the Veteran has had incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  There is no record that the Veteran was actually prescribed bed rest at any time during the period on appeal.  Moreover, the April 2013 VA examiner indicated that the Veteran had intervertebral disc syndrome, but no incapacitating episodes.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability, sciatic nerve left lower extremity radiculopathy, and femoral nerve left lower extremity radiculopathy. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Indeed, the April 2013 VA examiner indicated that the Veteran's right leg was not affected by any signs or symptoms of radiculopathy, and there were no other neurologic abnormalities or findings related to his thoracolumbar spine disability (such as bowel or bladder problems/pathologic reflexes).  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  However, with regard to arthritis, because 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to provide the Veteran a rating greater than the 20 percent he already has been granted for his lumbar spine disability.

Accordingly, the Board concludes that an increased rating in excess of 20 percent is not warranted for the Veteran's lumbar spine degenerative disc disease.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has also determined that there is no basis to stage the Veteran's 20 percent rating for his service-connected lumbar spine disability.  


D.  Sciatic Nerve Radiculopathy

The Veteran's left lower extremity sciatic nerve radiculopathy is currently evaluated as 10 percent disabling under Diagnostic Code 8520. 38 C.F.R. § 4.124a.  

The Veteran has appealed the September 2013 rating decision that granted service connection for his left lower extremity sciatic nerve radiculopathy.  He has expressed disagreement with the initial 10 percent rating assigned since April 4, 2013.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124.   

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.   

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

The evidence of record does not warrant a rating in excess of the 10 percent rating assigned for the Veteran's left lower extremity sciatic nerve radiculopathy.  38 C.F.R. § 4.7.  In other words, the medical and lay evidence of record does not establish manifestations consistent with moderate, moderately severe, severe, or complete paralysis radiculopathy of the left lower extremity in the sciatic nerve.  Rather, the Veteran's lay statements and the medical evidence of record document that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, and no foot drop of the left lower extremity.      

The April 2013 VA examiner did note the Veteran's report of occasional numbness and tingling in the left leg.  Upon objective testing, his left ankle plantar flexion was slightly reduced in strength to 4/5, and his ankle reflexes were +1, which is hypoactive and somewhat diminished.  He also had decreased sensation to light touch in the left lower leg/ankle and left foot and toes, and straight leg test was positive in the left leg.  The examiner noted that there was only mild, intermittent pain in the left lower extremity.  He also exhibited "mild" paresthesias and "mild" numbness in the left lower extremity, and the overall severity was described as "mild" by the VA examiner.  

A July 2014 VA primary care note on Virtual VA noted fatigue in the left lower extremity. 

This evidence demonstrates that the Veteran's symptoms are only mild and do not more nearly approximate moderate incomplete paralysis.  The Veteran is competent to describe his symptomatology; however, his lay statements also do not suggest symptoms that would be indicative of moderate incomplete paralysis.  Indeed, he told the April 2013 VA examiner that he had only occasional tingling in the left hip and leg.   

Accordingly, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for the Veteran's left lower extremity sciatic nerve radiculopathy.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 10 percent rating for this disability, as his symptoms have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.  


E.  Femoral Nerve Left Lower Extremity Radiculopathy

The Veteran's left lower extremity femoral nerve radiculopathy is currently evaluated as 10 percent disabling under Diagnostic Code 8626, incomplete paralysis of the femoral nerve.  38 C.F.R. § 4.124a.  The 10 percent disability rating is effective from April 4, 2013, which was the date of his increased rating claim for the lumbar spine. 

The Veteran has appealed the October 2014 rating decision that granted service connection for his left lower extremity femoral nerve radiculopathy.  He has expressed disagreement with the initial 10 percent rating assigned since April 4, 2013.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

Under Diagnostic Code 8526, mild incomplete paralysis of the anterior crural (femoral) nerve, as well as neuritis (8626) and neuralgia (8726) of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating.  Severe incomplete paralysis of the femoral nerve warrants a 30 percent rating.  With complete paralysis of the femoral nerve, which warrants a 40 percent rating, there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

The evidence of record does not warrant a rating in excess of 10 percent for the Veteran's left lower extremity femoral nerve radiculopathy.  38 C.F.R. § 4.7.  In other words, the medical and lay evidence of record does not establish manifestations consistent with moderate, severe, or complete paralysis radiculopathy of the left lower extremity in the femoral nerve.  That is, the Veteran's lay statements and the medical evidence of record document no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, and no paralysis of the quadriceps extensor muscles.  Specifically, as noted above, the Veteran's overall severity in the left lower extremity was described as "mild" by the April 2013 VA examiner.  The examiner noted that the Veteran's pain and numbness radiated down to his left hip area.  There was decreased sensation in the upper anterior thigh and thigh/knee area - L2, L3, and L4 upon objective testing.  The examiner specifically found that the nerve roots involved included L2, L3, and L4 - the femoral nerve.  

With regard to lay evidence, although the Veteran is competent to describe his left lower extremity radiculopathy, the lay statements of the Veteran generally do not provide a description of symptoms warranting a rating in excess of 10 percent.

Accordingly, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for the Veteran's left lower extremity femoral nerve radiculopathy.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 10 percent rating for this disability, as his symptoms have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.  


F.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In the present case, however, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing, understanding speech, and prior use of hearing aids.  As discussed above, there are higher ratings available under the diagnostic code for hearing loss, but the Veteran's disability is not productive of such impairment.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation for bilateral hearing loss is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  

With regard to PTSD, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence, including additional symptoms, must be considered in justifying a particular rating.  The Board has considered the additional psychiatric symptoms the Veteran exhibits, such as avoidance, isolation, hypervigilance, flashbacks, and nightmares. 

Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  

With regard to the lumbar spine and radiculopathy disabilities on appeal, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of the Veteran's service-connected lumbar spine disability, such as pain, tenderness, muscle spasm, fatigue, loss of motion, and other factors of functional loss, have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Likewise, the Veteran's left lower extremity radiculopathy ratings of 10 percent account for his numbness, slightly reduced strength, sensory deficits, pain, fatigue, change of temperature, and mild paresthesias.  Moreover, there are higher ratings available under the respective diagnostic codes, but the Veteran's lumbar spine disability and radiculopathy are not productive of such manifestations.

Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate. 

Finally, the Board notes that ,under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is service-connected for tinnitus.  However, at present, the tinnitus disability is not on appeal.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Nor have the Veteran or his attorney identified any such symptoms.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, PTSD, lumbar spine disability, and radiculopathy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


III.  Earlier Effective Date for 20 Percent Rating for Lumbar Spine

The Veteran separated from active duty service in March 1946.

On August 29, 2007, the Veteran filed an informal claim for service connection for degenerative disc disease of the lumbar spine.

In a February 2013 decision, the Board granted service connection for degenerative disc disease of the lumbar spine.

In a February 2013 rating decision, the RO implemented the Board decision and assigned a 10 percent rating for degenerative disc disease of the lumbar spine, effective from August 29, 2007.

In April 2013, the Veteran filed a claim for TDIU (a VA Form 21-8940, Application for Increased Compensation Based on Unemployability).  This was also interpreted by the RO to be a claim for an increased rating for the lumbar spine disability.  That is, on the April 2013 VA Form 21-8940, the Veteran indicated that his service-connected lumbar spine was one of the disabilities that caused unemployability.  

In April 2013, the Veteran was afforded a VA spine examination.  This evidence was secured within one year of the February 2013 rating decision that granted service connection for degenerative disc disease of the lumbar spine. 

In a September 2013 rating decision, the RO granted a higher 20 percent rating for the Veteran's degenerative disc disease of the lumbar spine, effective from April 4, 2013, which was the date the RO determined that an increased rating claim for the lumbar spine was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  The RO based the award of the 20 percent rating for the lumbar spine on the findings of the April 2013 VA spine examination. 

In a January 2014 notice of disagreement, the Veteran expressed disagreement with the effective date assigned for the higher 20 percent rating for his service-connected lumbar spine disability.  

The Veteran has asserted that the evidence demonstrates entitlement to at least a 20 percent rating for the lumbar spine back to August 29, 2007, which was the date that his original claim for service connection was filed.  He has stated the RO failed to apply the provisions of 38 C.F.R. § 3.156(b) in assigning an earlier effective date.  He has also noted that the April 2013 VA spine examination was secured within one year of the February 2013 rating decision that granted service connection for a lumbar spine disorder.  See October 2014 attorney letter.  

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase." 38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See again Gaston, 605 F.3d at 982-8; Harper, 10 Vet App at 126.  

In addition, the Court has indicated that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable".  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014); Hazan, 10 Vet. App. at 521.  

The effective dates for "staged ratings" are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In determining when an increase is "factually ascertainable," look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98.  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Upon review of the evidence in this case, an earlier effective date prior to April 4, 2013, is not warranted for the assignment of a 20 percent disability rating for degenerative disc disease of the lumbar spine.

The Veteran filed his original claim for service connection for the lumbar spine in August 2007.  The RO granted service connection for the lumbar spine in a February 2013 rating decision.  The Veteran filed a "claim for increase" for the lumbar spine in April 2013, which was received within one year of the February 2013 rating decision.  In addition, within one year of the February 2013 rating decision, the RO secured additional VA medical evidence pertinent to the lumbar spine rating claim (e.g., an April 2013 VA spine examination).  

Under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a SOC), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Court has also indicated that § 3.156(b) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the veteran of an earlier effective date associated with the claim. See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in: earlier effective date claims, claims to reopen, claims involving CUE, and questions regarding the timeliness of an NOD or appeal.

The principle of staged ratings may be applied in considering the effective date of an evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the present case, as described above, the effective date issue on appeal for the lumbar spine does not stem from an "increased rating" in the traditional sense.  The distinction is important for effective date purposes.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Rather, it stems from the original August 2007 claim for service connection for the lumbar spine.  

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  Compare 38 C.F.R. §§ 3.400(b)(2)(i) with 38 C.F.R. §§ 3.400 (o)(2).  With the application of 38 C.F.R. § 3.156(b), the effective date issue on appeal for the lumbar spine stems from a disagreement with an evaluation following the grant of service connection; therefore, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.  See Rice, 22 Vet. App. at 453-54.  This is actually to the Veteran's benefit because the Board must consider a potential earlier effective date back to the original August 2007 claim, as opposed to merely one year before the April 2013 "so-called" claim for increase.  See 38 U.S.C. §§ 5110(a), (b)(2); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2). 

Again, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

As to the date of claim, in the present case, the date of receipt for the initial claim for service connection for the lumbar spine is August 29, 2007.  A review of the claims folder reveals no informal or informal claim for service connection for the lumbar spine between the Veteran's discharge from service in March 1946 until the August 29, 2007, claim for service connection was received.  38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  The Veteran and his representative have not asserted otherwise, nor have they appealed the effective date for the grant of service connection.

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  

With regard to the date of entitlement, the General Rating Formula for Diseases and Injuries of the Spine indicates that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes indicates that a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

With regard to the date of entitlement for a 20 percent rating for the lumbar spine, the Board finds that April 4, 2013, is the correct effective date for entitlement.  Prior to April 4, 2013, the medical and lay evidence of record does not demonstrate lumbar spine symptomatology warranting a 20 percent rating.  Thus, prior to April 4, 2013, the criteria for a 20 percent rating or higher for the lumbar spine are not shown by the evidence of record.  The April 2013 VA examination specifically recorded muscle spasm or guarding severe enough to result in an abnormal gait, which supports a 20 percent rating for the lumbar spine.  However, prior to April 2013, VA treatment records and private treatment records did not establish any evidence supportive of a higher 20 percent rating.  In addition, the January 2011 VA spine examiner found the Veteran to have 85 degrees of lumbar flexion, 20 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of pain and three repetitive motions.  That is, repetitive motion and pain were considered, but there was no further change in range of motion.  Tenderness was noted, but no muscle spasm.  No incapacitating episodes were noted.  The January 2011 VA examiner noted the Veteran's reported history of fatigue, spasm, weakness, and pain, and the Veteran was unable to perform heavy lifting.  However, the January 2011 VA examiner observed that the Veteran's gait was normal, and there was no muscle spasm upon objective examination.  There was also no kyphosis, lordosis, or scoliosis.  Consequently, in light of this evidence, the Veteran was not entitled to a 20 percent rating for his lumbar spine prior to the April 2013 VA examination.  

Therefore, in this case, the date entitlement first arose for a 20 percent rating for the lumbar spine (April 4, 2013) is clearly later than the date of receipt of the initial service connection claim (August 29, 2007).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the date of entitlement was April 4, 2013, which is the proper effective date for the 20 percent rating.  Accordingly, the preponderance of the evidence is against an effective date earlier than April 4, 2013, (date of entitlement) for the assignment of a 20 percent rating for the lumbar spine.  38 U.S.C.A. § 5107(b).  The appeal is denied.


IV.  Earlier Effective Date for Sciatic Nerve Radiculopathy

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

Although the Veteran filed his original claim for service connection for lumbar spine degenerative disc disease in August 2007, the RO did not grant service connection for left lower extremity sciatic neuropathy until this disorder was found on VA examination in April 2013.  The RO assigned an effective date of April 4, 2013, for the grant of service connection for left lower extremity sciatic nerve radiculopathy, which was the date of an increased rating claim filed immediately prior to the April 2013 VA examination.

The Veteran seeks an effective date earlier than April 4, 2013, for the grant of service connection for sciatic nerve left lower extremity radiculopathy.  See October 2014 attorney letter.

Upon review of the evidence in this case, an earlier effective date of January 13, 2011, is warranted for the grant of service connection for sciatic nerve left lower extremity radiculopathy.  

With regard to the date of claim,, the date of receipt for the initial claim for service connection for the lumbar spine is August 29, 2007.  Given the eventual diagnosis of lumbar spine degenerative disc disease with associated radiculopathy, the Board finds that the August 2007 claim for service connection also reasonably encompasses a claim for left lower extremity radiculopathy.  However, a review of the claims folder reveals no informal or informal claim for service connection for left lower extremity radiculopathy between the Veteran's discharge from service in March 1946 until the August 29, 2007 claim for service connection was received.  38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  Neither the Veteran nor his attorney have asserted otherwise.   

With regard to the date of entitlement, the RO considered this to be April 2013, which was the date of the VA examination that formally diagnosed left lower extremity sciatic nerve neuropathy.  However, the Board has considered the earlier findings of the January 13, 2011, VA spine and cold-weather injury examiners.  Specifically, a January 2011 VA cold weather examiner diagnosed left lower extremity peripheral neuropathy.  The Veteran reported no feeling and mild pain in the toes.  There was decreased vibration and pinprick in the left lower extremity.  His skin temperature was lower than normal for the left foot.  His muscle tone was normal, and there was no atrophy.  Ankle strength and reflexes were normal.  A January 2011 VA spine examiner also documented numbness in the left lower extremity.  There was no history of weakness.  There was decreased vibration and pinprick in the left lower extremity, and ankle strength was normal.  As such, there was some evidence suggesting that the Veteran had symptoms prior to his formal diagnosis.  Therefore, resolving any doubt in the Veteran's favor, January 13, 2011, is the correct date of entitlement for service connection for left lower extremity sciatic neuropathy.

Here, the date of entitlement of sciatic nerve left lower extremity radiculopathy (January 13, 2011) is later than the date of claim for service connection (August 29, 2007).  Accordingly, the Board concludes that January 13, 2011, is the proper effective date for the award of service connection for sciatic nerve left lower extremity radiculopathy.  38 U.S.C.A. § 5107(b). 




V.  Earlier Effective Date for Femoral Nerve Radiculopathy

The RO granted service connection for femoral nerve left lower extremity radiculopathy in an October 2014 rating decision.  The RO assigned an effective date of April 4, 2013, for the grant of service connection, which was the date that an increased rating claim for the lumbar spine was filed.  An April 2013 VA examination first revealed left lower extremity femoral neuropathy.  

With regard to the date of claim, in the present case, the date of receipt for the initial claim for service connection for the lumbar spine is August 29, 2007.  As discussed above, the Board finds that the August 2007 claim for service connection also reasonably encompasses a claim for left lower extremity radiculopathy.  There is no earlier claim of record.

With regard to the date of entitlement, the RO considered this to be April 2013, which was the date of the VA examination that formally diagnosed left lower extremity femoral nerve neuropathy.  The Board agrees with this finding.  Specifically, the April 2013 VA examiner found that the nerve roots involved included L2, L3, and L4 - the femoral nerve.  The examiner noted that the Veteran's pain and numbness radiated down to his left hip area.  There was decreased sensation in the upper anterior thigh and thigh / knee area - L2, L3, and L4 upon objective testing.  

With regard to the date of entitlement, the Board has reviewed the evidence of record, including a January 2011 VA examination and VA and private treatment records dated from 2003 to 2013.  For the reasons discussed above with respect to the sciatic nerve radiculopathy, the Board finds that there was some evidence suggesting that the Veteran had symptoms prior to his formal diagnosis.  Therefore, resolving any doubt in the Veteran's favor, January 13, 2011, is the correct date of entitlement for service connection for left lower extremity femoral nerve neuropathy.

Here, the date of entitlement of femoral nerve left lower extremity radiculopathy (January 13, 2011) is later than the date of claim for service connection (August 29, 2007).  Accordingly, the Board concludes that January 13, 2011, is the proper effective date for the award of service connection for femoral nerve left lower extremity radiculopathy.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a TBI is reopened, and to this extent only, the appeal is granted.

An increased compensable rating for bilateral hearing loss is denied. 

An increased rating greater than 50 percent for PTSD is denied.    

An increased rating greater than 20 percent for degenerative disc disease of the lumbar spine is denied. 

An initial rating greater than 10 percent for sciatic nerve left lower extremity radiculopathy is denied.

An initial rating greater than 10 percent for femoral nerve left lower extremity radiculopathy is denied.

An effective date earlier than April 4, 2013, for the assignment of a 20 percent disability rating for degenerative disc disease of the lumbar spine is denied. 

Subject to the law and regulations governing the payment of VA monetary benefits,    an earlier effective date of January 13, 2011, for the award of service connection for sciatic nerve left lower extremity radiculopathy is granted. 

Subject to the law and regulations governing the payment of VA monetary benefits,    an earlier effective date of January 13, 2011, for the award of service connection for femoral nerve left lower extremity radiculopathy is granted. 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a TBI and TDIU.  

In light of the lay statements discussed above, the Board finds that a VA examination and a medical opinion is needed to determine the nature and etiology of any current TBI.  To date, he has not been provided a VA examination in connection with that claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

The Board also notes that an addendum opinion was obtained in April 2013 regarding the Veteran's employability.  However, as noted by the Veteran's representative in October 2014, the request for the addendum opinion is not available for review.  Thus, on remand, the request should be associated with the claims file, or in the alternative, an additional medical opinion should be obtained instead.

In addition, the Board finds that a social and industrial is needed to ascertain the combined impact on the Veteran's ability to work.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any traumatic brain injury (TBI).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, and lay assertions.  (There are no service treatment records available for review).

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current brain disorders, including whether the Veteran has a traumatic brain injury.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service.  In so doing, he or she should address the Veteran's allegation that he sustained brain damage during service due to pressure on his head from the artillery firing, in addition to an alleged in-service concussion from the artillery that required surgery post-service in 2006.

In making this determination, the examiner is advised that the Veteran has contended that, when artillery fired during his military service, this would hurt his head and put pressure on his head, eventually necessitating surgery in 2006.  See February 2013, April 2013, and December 2013 lay statements from Veteran.  The Veteran's service treatment records are missing and unavailable.

Post-service, May 2006 private hospital records confirm that the Veteran underwent surgery (craniotomy) for a right-sided subdural hematoma after having a fall.  A later October 2011 VA knee examination noted the Veteran's reported history that Veteran's knees buckled in 2006, causing him to fall and hit his head.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should secure the request for the April 2013 VA addendum opinion regarding the Veteran's employability and associate it with the records.  

If the request is unavailable, the AOJ should make another request and ensure that it is associated with the record and available for review

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues remaining on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


